Citation Nr: 9913749	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  96-11 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from July 1967 
to June 1970. 

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which in part denied service connection 
for post-traumatic stress disorder and granted an increased 
rating to 40 percent for postoperative residuals of a back 
injury with herniated nucleus pulposus.  A February 1999 
decision increased the rating for postoperative residuals of 
a back injury with herniated nucleus pulposus to 60 percent, 
dating from the date of his original claim.  The 60 percent 
rating is the maximum schedular rating for intervertebral 
disc syndrome.  See 38 C.F.R. § 4.71a (1998).  As such, the 
60 percent award constitutes a complete grant of benefits 
sought on appeal.  Moreover, the veteran has not submitted 
any evidence of his intention to seek an extraschedular 
rating for his service-connected back disability.  Therefore 
the issue of an increased evaluation for residuals of a back 
injury with herniated nucleus pulposus is no longer before 
the Board.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

A hearing was held March 1999, in Nashville, Tennessee, 
before Bettina S. Callaway, a member of the Board who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7102(b) (West 1991 & Supp. 1998) and who is 
rendering the determination in this case.

Also on appeal was a December 1995 decision which found that 
the veteran had not submitted new and material evidence to 
reopen his claim for an arm and shoulder condition, and 
denied service connection for acquired psychiatric disorders 
identified as affective disorder and personality disorder.  
In the March 1999 hearing, the veteran withdrew his appeal on 
these issues.  See Hamilton v. Brown, 4 Vet.App. 528 
(1993)(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (the 
Board has no authority to proceed on an issue that has been 
withdrawn).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  There is no clear diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred as a result of active service.  
38 U.S.C.A. §§ 101(16), 1110, 1131, (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(f) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303, 3.304 (1998); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

Service connection for PTSD requires (1) medical evidence 
establishing a current, clear diagnosis of PTSD; (2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998); Cohen v. 
Brown, 10 Vet. App. 128, 136-138 (1997); Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996), aff'd, No. 97-7021 (Fed. Cir. 
Sept. 9, 1997) (per curiam) (nonprecedential decision). 

II.  Factual Background

Service personnel records show that the veteran had service 
in Vietnam.  His military occupation specialty during this 
period was stock clerk.  He was awarded the Vietnam Service 
Medal, the Vietnam Campaign Medal with Device and the Navy 
Achievement Medal with Combat Device. 

Medical records show that the veteran initially sought 
psychiatric treatment in 1993 from a private physician, Dr. 
Pang, for complaints of depression, suicidal thoughts and 
attempts, poor sleep, appetite changes, and crying spells.  
Diagnoses were R/O bipolar, major depression and PTSD, acute 
chronic.  

In December 1994, the veteran sought treatment from VA 
complaining that he could not understand why he could not 
control his anger, keep a job and save his third marriage.  
He gave a history of alcohol and substance abuse and 
indicated that he was a Vietnam veteran with many painful 
memories, flashbacks and suicidal ideation.  The impression 
was R/O PTSD and he was referred to the VA Mental Health 
Clinic for further evaluation.  

Following an initial evaluation at the Mental Health Clinic, 
the veteran requested psychotherapy for depression and 
temper.  He was evaluated in December 1994 by A. Ayers, 
identified as a clinical psychologist.  He gave a history of 
depression and anger for many years, as well as alcohol 
abuse, but he quit drinking 17 years ago.  He denied any 
inpatient psychiatric treatment.  He stated that he was not 
interested in changing himself but thought other people 
needed to change and treat him better.  He added that he 
applied for disability on the basis of his behavior problems 
and inability to get along with others.  Diagnoses were (1) 
alcohol and drug abuse in remission, (2) personality 
disorder, (3) R/O dysthymia and (4) R/O PTSD traits.  
Psychotherapy was discussed, but since he gave no interest in 
working on himself, it was not recommended at this time.  

In February 1995, the veteran was evaluated by a 
psychologist, R. Kennon, with the Tennessee Disability 
Determination Services.  The report notes that he was 
referred for evaluation secondary to allegations of PTSD, 
behavioral disorder and depression.  He reported treatment 
for PTSD from a general practitioner, Dr. Curd at VA, 
although records of Dr. Curd only show treatment for back 
problems.  The examiner noted the following regarding his 
PTSD:

[The veteran] reported episodes of 
flashbacks and he does report nightmares 
typically with 'things coming after him.'  
He reported he experienced very weird 
dreams.  He did serve in Vietnam and 
reported feeling as if he were 
reexperiencing these difficulties.  While 
this patient was not directly involved in 
combat duty, he stated that he was close 
enough.  He states that he oftentimes 
feels quite responsible and guilty for 
many of the actions that he participated 
in while in Vietnam.  He reported that he 
did some very terrible things and is 
quite ashamed of some of the specific 
aspects of his service in Vietnam.  He 
would not be specific about some of he 
problems that he was experiencing.

Dr. Kennon did not diagnose PTSD, but did note alcohol 
dependence in remission, a long history of depressive 
symptoms, and "extreme narcissism and a great deal of 
egocentricity."

The veteran was provided a VA PTSD compensation and pension 
examination in March 1995.  He presented with the chief 
complaint that he could not get along with people.  He did 
not describe nightmares or other sleep disturbance.  Asked 
about emotional problems related to military service, he 
reported several stressors but no symptoms related to them.  
He reported service on a destroyer which was steaming with a 
Nationalist Chinese ship when this ship was attacked and sunk 
by a Communist Chinese ship.  He said that he participated in 
picking up survivors and bodies and performed CPR on two 
victims.  He also reported service as perimeter guard and 
receiving incoming fire while working in supply in Vietnam.  
He stated that he participated in shelling from his ship and, 
although he did not see the direct result of this, later did 
see widows and orphans.  When asked about intrusive thoughts 
of the past, he only reported thoughts of his past marriages.  
He did not report flashbacks.  He did not report startle 
response.  The examiner concluded that the veteran "reports 
no significant evidence of post-traumatic stress disorder or 
of any other acquired Axis I disorder.  He shows evidence of 
a personality disorder which was complicated for many years 
by substance abuse."

An April 1996  treatment note from Dr. Pang shows a diagnosis 
of major depression and PTSD, noting that the veteran was 
sleeping poorly had nightmares and flashbacks.  He was 
referred to Dr. Schwartz, a psychologist, for psychotherapy.  
Treatment notes from Dr. Schwartz from April and June 1996 
show the veteran diagnosed with "mild, chronic PTSD" and 
antisocial personality disorder.  It was noted that since the 
veteran had trauma in childhood, the PTSD may have 
preexisted.  Dr. Schwartz noted particularly that the 
reliability and completeness of information from the veteran 
was questionable as the "patient may have [an] agenda to get 
disability."  A June 1996 letter from Dr. Schwartz to the RO 
stated that the veteran had a history of service in Vietnam.  
"Although not in combat, he describes traumas that could be 
enough to precipitate PTSD."  She indicated that based on 
his answers to the Mississippi Scale for Combat Related PTSD, 
and her interviews, the results were suggestive of someone 
with mild, chronic PTSD.  A letter from Dr. Pang, also in 
June 1996, stated that the veteran was a patient "and he 
carries a diagnosis of PTSD, acute and chronic, secondary to 
his experience in Vietnam."  The veteran returned to Dr. 
Schwartz for treatment in November 1996 with a complaint of 
leg pain and blackouts.  The diagnosis was chronic PTSD, 
mild, and antisocial personality, historically.  Dr. Schwartz 
felt that the veteran was managing his PTSD symptoms as well 
as possible, adding that she felt she could not offer or 
enhance his coping skills beyond what he has already.  He was 
referred to a neurologist for treatment of his medical 
symptoms.

VA compensation and pension examinations were again provided 
the veteran in July 1997.  In the PTSD examination, the 
veteran indicated that he continued to see Dr. Pang for his 
PTSD and had been doing better since he began taking Serzone 
in March 1996.  Prior to this period, he stated that he had 
nightmares several times a week.  "He also spontaneously 
stated that he has daytime flashbacks related to Vietnam."  
When asked, he said that he had startle response on hearing 
noises.  Referring to his service, the examiner, who also 
conducted the earlier March 1995 VA examination, noted that 
he did not report the incident referred to in the prior 
examination in which the Chinese vessel was sunk, although he 
was asked several times if he recalled any other specific 
incidents which bothered him.  "He tended to refer to 
general types of anxiety related occasions."  The examiner 
concluded that a diagnosis of post-traumatic stress disorder 
could not be made without further psychological testing.  

The veteran was referred for a VA mental disorders 
examination and testing which included a Minnesota 
Multiphasic Personality Inventory (MMPI) and Mississippi 
Scale for Combat-Related PTSD (Mississippi Scale).  The 
stated purpose of the examination was to provide an explicit 
diagnosis of the veteran's condition and if diagnosed to 
determine if it was related to his childhood experiences 
which reportedly included physical abuse, or to inservice 
stressors.  The examination include a complete review of the 
claims file and records at the VA Medical Center.  In 
relating his history, the veteran indicated that he had been 
married three times, a fact that he said lead him to believe 
that he had PTSD as he had heard that individuals with PTSD 
tend to be married multiple times.  However, in describing 
what ended his first two marriages, he noted factors 
unrelated to PTSD.  The examiner then provided lengthy and 
very complete histories of the veteran's childhood, marriage, 
work history, medical and psychiatric histories.  Currently, 
the veteran indicated that he was being followed by Dr. Pang, 
and was being seen bimonthly and being treated with Serzone.  
He described Serzone as a miracle drug stating that he 
experienced no sleep difficulties on this medication.  He 
stated that VA had refused to treat him, a fact which the 
examiner noted was in contradiction with Dr. Ayres' report 
that psychotherapy was discussed and apparently offered but 
declined as he had "no interest in working on himself."

Describing his daily activities, the veteran indicated that 
he participated in family activities and the running of the 
household, including taking care of all the lawn work and 
repair jobs.  He and his wife made financial decisions 
together.  His hobbies and pastimes included going to the VFW 
to socialized "quite a bit," going to the movies, watching 
baseball, writing poems and songs, reading, taking care of 
some chickens he has, and playing with his daughters and 
their new cat.  Although he noted that he and his family have 
never been ones to socialize, he commented that they go out 
to eat at least fifteen or twenty times each month.  He 
reportedly went to bed around 10:30 p.m. sleeping until 7:00 
or 7:30 a.m., noting that with the Serzone he gets eight or 
nine hours of restful sleep each night.  

Behaviorally, he was cooperative during the interview.  
Attention and concentration were good.  He was very 
talkative, readily volunteering information, was pleasant and 
congenial, frequently joked and laughed in a friendly manner 
and seemed completely at ease in the interview.  The examiner 
added, "he entered the interview with a clear agenda of 
convincing me that he has PTSD, periodically reassuring me 
that he was being 'truthful' and that he was 'not a dishonest 
person.'"

In regard to PTSD-related criteria, the examiner asked the 
veteran to describe the distressing or traumatic experiences 
that he had in Vietnam.  He volunteered that "I stayed drunk 
all the time.  I don't remember much of it."  He added that 
he received a "combat V distinguishing device," but noted 
that he did not remember how he got it as he was too 
intoxicated most of the time to remember what had happened.  
He stated that one time while working as a storekeeper on a 
ship he did get fired upon from a small boat in the water.  
On his second tour he reportedly was again a storekeeper for 
food products, and sometimes had to supervise the guarding of 
the warehouses at night, although he noted the enemy never 
came through the fence and there was apparently no direct 
combat.  He noted that on one occasion he did see the outside 
of a morgue in Vietnam in which blood could be seen.  
Otherwise, when questioned about distressing or traumatic 
events he experienced in Vietnam, he focused only on events 
that he had heard about but did not actually experience or on 
concerns about what could have happened.  For example, he 
talked about his brother-in-law being killed in Vietnam and 
about 13 soldiers being killed on Board a ship he previously 
had been stationed on; but again, the examiner noted, these 
were events he "heard about" but did not experience.  He 
also reported participating in shelling while on Board a 
destroyer; and said he feels guilty about the damage and 
possible deaths that might have resulted, although again he 
did not witness any direct results of the shelling.  

Regarding intrusive thoughts, the veteran said he wondered 
daily how many people might have died from the shelling; but 
he noted his thoughts of Vietnam are "matter of fact" in 
that they pass though his mind and he continues on with his 
day, rather than the thoughts being distressing.  When asked 
about dreams, he reported dreams of things that could have 
happened in Vietnam but not of things that actually happened 
or that he actually witnessed.  Concerning flashbacks, the 
examiner wrote the following:

He volunteered that he has 'flashbacks' 
of one or two seconds in duration and of 
very variable frequency in which he sees 
himself firing a gun or swimming in the 
water; but these were described more as 
vivid memories rather than as a 
'flashback' in which he would act or feel 
as if the events were recurring.

Intense psychological distress and physiological reactivity 
were not reported.  Apart from avoidance of war movies, 
persistent avoidance of stimuli associated with his Vietnam 
memories was not reported.  Sleep reportedly has been greatly 
improved with medication and no current sleep difficulties 
were noted.  He did not describe an exaggerated startle 
response.  The veteran was asked to describe what symptoms he 
had experienced which led him to conclude that he has PTSD:  

[H]e cited the following:  'losing [his] 
temper' and fighting (which apparently 
were issues even prior to his military 
service and greatly resolved in the 1970s 
when he stopped substance use); sleep 
difficulties, (which he apparently had 
related at points in the past to his back 
problems and which are now resolved with 
medication); 'not being able to stay 
married to one woman for long' (although 
his first wife reportedly was 
schizophrenic and killed herself, his 
second marriage ended after both the 
veteran and his ex-wife engaged in 
extramarital affairs, and he currently 
has been happily married for 12 years); 
and not being able to 'trust anybody' 
(which he noted has been true 'ever since 
[he] can remember').

Regarding the veteran's test results, the examiner noted that 
the veteran's responses on the MMPI yielded an invalid 
profile that was strongly suggestive of overreporting, 
exaggeration of problems, and possibly an attempt to create a 
pathological picture of himself.  While the responses on the 
Mississippi Scale did fall above the cut-off score for PTSD, 
the examiner stated that this scale has a high degree of face 
validity, noting that it is quite obvious what each item is 
measuring which makes the scale vulnerable to symptom 
exaggeration.  The veteran's inconsistency between what he 
reported in the interview and what he reported on the scale 
likewise suggested invalidity and overreporting.  For 
example, on the scale he reported very frequent nightmares, 
frequent concentration difficulties, and considerable sleep 
problems; but in interview he reported only occasional 
dreams, no particular concentrations problems, and no current 
sleep problems whatsoever.

The examiner made the following summary of the veteran's 
condition regarding his claim of PTSD:

[O]pinions have varied over the years by 
practitioners evaluating the veteran . . 
. .  In the present evaluation in 
discussing his military experiences, the 
veteran focused more on what could have 
happened than on what actually happened 
(i.e., on any distressing events to which 
he actually was exposed).  While he 
apparently has recurrent thoughts of 
Vietnam, these were not described as 
distressing; and dreams were again noted 
to be of things that could have happened.  
Experiences that the veteran described as 
'flashbacks' instead seemed to be more 
along the lines of vivid memories.  Apart 
from avoidance of war movies and some 
long-standing anger management problems 
(dating back to childhood), the veteran 
did not report the persistent avoidance 
of stimuli, numbing of general 
responsiveness, and persistent symptoms 
of increased arousal associated with 
PTSD.  He did not meet the full 
diagnostic criteria for PTSD; and, thus, 
a diagnosis of post-traumatic stress 
disorder is not supported by the present 
evaluation.  A tendency to overreport and 
exaggerate symptomatology was suggested 
by the psychological testing.  Previous 
evaluations of the veteran have suggested 
a personality disorder that was 
complicated by past years of 
polysubstance abuse/dependence; and the 
present evaluation likewise was 
suggestive of a Personality Disorder Not 
Otherwise Specified with antisocial and 
narcissistic features.

Most recently, the veteran was again evaluation in April 1998 
by Dr. R. Kennon, with the Tennessee Disability Determination 
Services.  The report notes that he was referred for 
evaluation secondary to allegations of depression and PTSD.  
In describing his mental health history, the veteran 
indicated that he was currently being treated on an 
outpatient basis at Charter Lakeside Hospital by Dr. Pang, 
and that he had been evaluated at the VA hospital.  He stated 
that he was currenly taking Serzone and reported that he did 
not dream at night.  He stated that he had had nightmares 
about Vietnam, and that these had improved greatly since he 
had been placed on this medication.  Describing his military 
history, he stated that he filed for a Purple Heart as he 
felt he had been wounded in action.  In describing his mental 
status, the veteran stated that he had guilt and worried 
about the fact that he may have injured others or killed them 
during the Vietnam war.  He denied any sleep disturbance.  He 
admitted to flashback episodes where he saw explosive shells.  
He stated that he had dreams where he was going back to 
Vietnam and getting killed.  Dr. Kennon concluded with the 
following summary:  "[The veteran] certainly appears to 
present with a history of significant depression that is 
recurrent.  He also presents with evidence of [PTSD] 
symptomatology.  One of his predominant problems is his 
narcissistic personality style."  The diagnoses were:  Axis 
I, major depressive disorder, recurrent episodes, mild at 
present; rule out post-traumatic stress disorder; and Axis 
II,  panic disorder not otherwise specified with narcissistic 
traits, severe.

III.  Analysis

The veteran's claims for service connection for PTSD is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, he has presented a claim which is 
plausible.  All relevant facts have been properly developed 
to the extent possible and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991) and Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

The Board finds that the veteran does not have PTSD related 
to military service.  Although there is an abundance of 
medical evidence in the claims file, both for and against a 
diagnosis of PTSD, none of this evidence is remotely as 
complete and thorough in evaluating the veteran's psychiatric 
condition as the July 1997 VA examination.  As such it is the 
most probative evidence of the veteran's current condition.

In reaching the above conclusion, the Board notes that the 
July 1997 VA examination is the only evaluation of the 
veteran's psychiatric condition which includes a complete 
history of the veteran, including his family history, work 
history, military history, medical and psychiatric history, 
as well as a review of all previous PTSD assessments made by 
other medical professionals, and which was made following 
standardized testing.  In contrast, all other assessments of 
the veteran's condition are simply less complete.

The veteran's earliest assessment of PTSD was from Dr. Pang, 
the veteran's private physician.  Several diagnoses of the 
veteran's condition appear in the treatment records as early 
as 1993, including bipolar, major depression as well as PTSD.  
However, there is no support for these diagnoses other than a 
listing of symptoms to include poor sleep and crying spells.  
In a June 1996 letter, Dr. Pang repeated his diagnosis 
stating that the veteran "carries a diagnosis of PTSD, acute 
and chronic, secondary to his experience in Vietnam."  
Again, there is no clinical evaluation or explanation to 
support this diagnosis, no indication of testing performed, 
no history, and no statement of symptoms. 

On initial evaluation by VA for complaints of PTSD in 
December 1994, the veteran was diagnosed with "R/O PTSD" 
stating that he was applying for disability on the basis of 
his behavior problems and inability to get along with others.  
Although the veteran has argued that a diagnosis of R/O PTSD 
means that the veteran has PTSD which must be ruled out, the 
Board refers to the July 1997 VA examination for 
clarification.  In reviewing the veteran's history, the 
examiner defines the term R/O PTSD as "possible suspected 
PTSD."  As such, the Board interprets the term R/O PTSD to 
be a tentative diagnosis, subject to confirmation or 
alternative diagnosis ("ruling out" the tentative 
diagnosis).

In February 1995 and again in April 1998, the veteran was 
evaluated by Dr. R. Kennon to determine the veteran's 
eligibility for assistance from the Tennessee Disability 
Determination Section.  Although no diagnosis of PTSD was 
rendered in the veteran's 1995 examination, the 1998 
examination diagnosed "rule out" posttraumatic stress 
disorder.  For the reasons stated above, the Board considers 
this no more than a tentative diagnosis.  Significantly, Dr. 
Kennon diagnosed "extreme narcissism and a great deal of 
egocentricity," a diagnosis which would be substantially 
repeated in later examinations.

In the March 1995 VA examination, the veteran first described 
his PTSD stressors.  Although he discussed his current 
symptoms, the examiner did not find intrusive thoughts 
related to service but to previous marriages.  There were no 
flashbacks and there was no startle response.  The examiner 
could find no significant evidence of PTSD.

Dr. Pang referred the veteran to Dr. Schwartz in April 1996 
noting that the veteran was sleeping poorly, and had 
nightmares and flashbacks.  Following testing to include the 
Mississippi Scale, a diagnosis was rendered of mild, chronic 
PTSD.  However, this was an uncertain diagnosis as it was 
noted that it could have preexisted service and been related 
to childhood trauma.  Dr. Schwartz added that the reliability 
and completeness of the information from the veteran was 
questionable as the veteran may have had an agenda to get 
disability.  Further evidence of the tentative nature of Dr. 
Schwartz' diagnosis is in a June 1996 letter in which she 
stated that traumas described by the veteran could be enough 
to precipitate PTSD.  This is not a "clear diagnosis" of 
PTSD.  The Court has determined that at a minimum, a "clear 
diagnosis" should be an "unequivocal" one."  Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997).

The July 1997 VA examination is extremely thorough in 
evaluating each of the veteran's claimed symptoms of PTSD, 
which were frequently inconsistent.  In describing his 
experiences in Vietnam, the veteran appeared to focus more on 
what could have happened than on what actually happened.  
This was particularly so when describing his dreams.  
Although he made repeated reference to nightmares, he also 
indicated that his sleep was much improved with medication 
and that he got at least eight hours sleep a night with no 
sleep difficulties.  This inconsistency was repeated in his 
April 1998 examination from Dr. Kennon in which he reported 
that he did not dream at night, but in the same examination 
stated that he had dreams where he was going back to Vietnam 
and getting killed.  

The veteran's description of "flashbacks" were identified 
by the VA examiner as more vivid memories, fleeting and 
passing through his mind, not "flashbacks" in the sense 
that he would act or feel as if the events were actually 
recurring.  Apart from avoiding war movies, he did not report 
persistent avoidance of stimuli, numbing of general 
responsiveness, and persistent symptoms of increased arousal 
associated with PTSD.  The examiner concluded that there a 
tendency to overreport and exaggerate symptomatology, 
repeating findings of earlier assessments made in April 1996 
when Dr. Schwarz noted that the veteran's reliability and 
completeness of information was questionable as he "may have 
[had] an agenda to get disability."

The Board finds that the preponderance of the evidence is 
against the claim for service connection for PTSD.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza v. Brown, 7 Vet.App. 498, 505 (1995); Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet.App. 141, 143 (1992).  Without a clear current 
diagnosis of PTSD, the preponderance of the evidence is 
against the veteran's claim.

Because the evidence is not evenly balanced, the rule 
affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(1997).  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board further finds that because the veteran does not 
have PTSD, he is missing an essential element of the claim 
and therefore there is no need to consider the question of 
the veteran's claimed stressors.


ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

